ROBB, Associate Justice
(dissenting). The result in this cáse very largely depends upon whether this remedial legislation shall be liberally or narrowly interpreted. In section 2 (c) of the original Act of October 6, 1917, it is provided that the word “person” shall include corporations', and a reading of the act and the amendment leaves little room for doubt that the word “citizen” likewise was intended to include and does include corporations. It follows, therefore, that under subsection (1) of section 9 (b) of the amendatory Act of June 5, 1920, the Swiss National Insurance Company, appellant here, is brought within the scope of this remedial legislation.
I see nothing inconsistent with this view in the provisions of subsection (6). Under that subsection a German or Austrian corporation, whose stock was entirely owned by citizens of other countries, is brought within the provisions of the act. It is plain that such corporations would not be within the provisions of subsection (1). Subsection (6), therefore, like the other subsections of section 9, was intended *577to broaden rather than narrow the scope of the act. In other words, its intent was to add, and not to exclude, a class.
Under the view of the majority, a Swiss corporation with a capital stock of $1,000,000 would be excluded from the benefit of the act, if one share of its stock happened to be owned by a German citizen. Such a result could not have been contemplated by Congress, and I do not think this legislation need be given an interpretation that would make it possible.
Believing that appellant, as a citizen of Switzerland, is entitled to the benefit of this act, I am constrained to dissent from the opinion and judgment of the court.
Petition for appeal to the Supreme Court of the United States granted July 11, 1923.